DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with William Daley, reg. no. 52471, on 09/08/2021.
The claims from the amendment after non-final filed on 08/26/2021 are entered. The claims are further amended as follows: 

1. (Currently Amended) A method, comprising:
providing a multi-screen device including:
a first screen, the first screen including:
a first touch sensitive display region of the first screen;
a first gesture capture region of the first screen, wherein the first gesture capture region is within the first screen but separate from the first touch sensitive display region on the first screen, and wherein the first gesture capture region does not provide a display;
a second screen connected to the first screen by a hinge, the second screen including:
a second touch sensitive display region of the second screen;
a second gesture capture region of the second screen, wherein the second gesture capture region is within the second screen but separate from the second touch sensitive display region on the second screen, and wherein the second gesture capture region does not provide a display;
receiving, by the first gesture capture region, a drag gesture, the drag gesture indicating that a window is to be moved from a first touch sensitive display region to a second touch sensitive display region, wherein the window is displaying active content for an application; and
in response and prior to movement of the window to the second touch sensitive display region:
determining, based on contents of the window, to enable a transition indicator;

while displaying the movement of at least the portion of the transition indicator from the first touch sensitive display region to the second touch sensitive display region, continuing to display the active content of the window on the first touch sensitive display region; and
determining if the transition indicator has reached a predetermined point on the second touch sensitive screen;
in response to and based on determining the transition indicator has reached the predetermined point on the second touch sensitive screen, animating, by the microprocessor, movement of the window from the first touch sensitive display region to the second touch sensitive display region[[.]];
receiving, by the first gesture capture region, a second drag gesture moving the window within the first touch sensitive display region, wherein the window is displaying the active content for the application; and
animating, by the microprocessor, movement of the window within the first touch sensitive display region without displaying the transition indicator representing the window during the second drag operation.

2. (Previously Presented) The method of claim 1, wherein the transition indicator moves along a path of travel of the window to a selected position to preview movement of the window.  

3. (Original) The method of claim 1, wherein the transition indicator is unable to receive or provide dynamic user input or output, respectively, wherein the transition indicator has an appearance different from the window, and wherein the transition indicator covers only part of the second touch-sensitive display region before the window is moved to cover fully the second touch-sensitive display region.  

4. (Previously Presented) The method of claim 1, wherein, when the drag gesture is received, the transition indicator is absent from a window stack associated with the first and second touch sensitive display regions, wherein the window and transition indicator are simultaneously in active display positions on the first and second touch sensitive display regions, respectively, prior to initiation of movement of the window, and wherein the transition indicator comprises a user configured color, pattern, design, or photograph.  

5. (Original) The method of claim 1, wherein the transition indicator is a graphical affordance, wherein the window is controlled by a multi-screen application, and wherein the  transition indicator, during movement from the first touch sensitive display region to the second touch sensitive display region, is non-responsive to a user command or request.  

6. (Currently Amended) A dual display communication device comprising:
a first screen, the first screen including:
a first touch sensitive display region of the first screen;
a first gesture capture region of the first screen, wherein the first gesture capture region is within the first screen but separate from the first touch sensitive display region on the first screen, and wherein the first gesture capture region does not provide a display;
a second screen connected to the first screen by a hinge, the second screen including:
a second touch sensitive display region of the second screen;
a second gesture capture region of the second screen, wherein the second gesture capture region is within the second screen but separate from the second touch sensitive display region on the second screen, and wherein the second gesture capture region does not provide a display;
a processor coupled with the first screen and the second screen; and
a memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor, causes the processor to:
receive, through the first gesture capture region, a drag gesture, the drag gesture indicating that a window is to be moved from a first touch sensitive display region to a second touch sensitive display region, wherein the window is displaying active content for an application; and
in response and prior to movement of the window to the second touch sensitive display region:
determine, based on contents of the window, to enable a transition indicator;
display a movement of at least a portion of the transition indicator from the first touch sensitive display region to the second touch sensitive display region, wherein the transition indicator is displayed as moving at substantially a same rate as a rate of movement for the drag gesture, wherein the transition indicator is a user-defined static image not previously displayed on any portion of the first touch sensitive display or the second touch sensitive display and representing the window during the drag operation while the window remains stationary, and wherein the transition indicator is a same size and same shape to the window;

determine if the transition indicator has reached a predetermined point on the second touch sensitive screen;
in response to and based on determining the transition indicator has reached the predetermined point on the second touch sensitive screen, animate movement of the window from the first touch sensitive display region to the second touch sensitive display region[[.]];
receive, by the first gesture capture region, a second drag gesture moving the window within the first touch sensitive display region, wherein the window is displaying the active content for the application; and
animate, by the microprocessor, movement of the window within the first touch sensitive display region without displaying the transition indicator representing the window during the second drag operation.

7. (Previously Presented) The device of claim 6, wherein the transition indicator moves along a path of travel of the window to a selected position to preview movement of the window.  

8. (Original) The device of claim 6, wherein the transition indicator is unable to receive or provide dynamic user input or output, respectively, wherein the transition indicator has an appearance different from the window, and wherein the transition indicator covers only part of the second touch-sensitive display region before the window is moved to cover fully the second touch-sensitive display region.  

9. (Previously Presented) The device of claim 6, wherein, when the drag gesture is received, the transition indicator is absent from a window stack associated with the first and second touch sensitive display regions, wherein the window and transition indicator are simultaneously in active display positions on the first and second touch sensitive display regions,  respectively, prior to initiation of movement of the window, and wherein the transition indicator comprises a user configured color, pattern, design, or photograph.  

10. (Previously Presented) The device of claim 6, wherein the transition indicator is a graphical affordance, wherein the window is controlled by a multi-screen application, and wherein the transition indicator, during movement from the first touch sensitive display region to the second touch sensitive display region, is non-responsive to a user command or request.  

11. (Currently Amended) A non-transitory, computer-readable medium comprising a set of instructions which, when executed by a processor, causes the processor to:

a first screen, the first screen including:
a first touch sensitive display region of the first screen;
a first gesture capture region of the first screen, wherein the first gesture capture region is within the first screen but separate from the first touch sensitive display region on the first screen, and wherein the first gesture capture region does not provide a display;
a second screen connected to the first screen by a hinge, the second screen including:
a second touch sensitive display region of the second screen;
a second gesture capture region of the second screen, wherein the second gesture capture region is within the second screen but separate from the second touch sensitive display region on the second screen, and wherein the second gesture capture region does not provide a display;
receive, by the first gesture capture region, a drag gesture, the drag gesture indicating that a window is to be moved from a first touch sensitive display region to a second touch sensitive display region, wherein the window is displaying active content for an application; and
in response and prior to movement of the window to the second touch sensitive display region:
determine, based on contents of the window, to enable a transition indicator;
display a movement of at least a portion of the transition indicator from the first touch sensitive display region to the second touch sensitive display region, wherein the transition  indicator is displayed as moving at substantially a same rate as a rate of movement for the drag gesture, wherein the transition indicator is a user-defined static image not previously displayed on any portion of the first touch sensitive display or the second touch sensitive display and representing the window during the drag operation while the window remains stationary, and wherein the transition indicator is a same size and same shape to the window;
while displaying the movement of at least the portion of the transition indicator from the first touch sensitive display region to the second touch sensitive display region, continue to display the active content of the window on the first touch sensitive display region; and
determine if the transition indicator has reached a predetermined point on the second touch sensitive screen;
in response to and based on determining the transition indicator has reached the predetermined point on the second touch sensitive screen, animate movement of the window from the first touch sensitive display region to the second touch sensitive display region [[.]];
receive, by the first gesture capture region, a second drag gesture moving the window within the first touch sensitive display region, wherein the window is displaying the active content for the application; and
animate, by the microprocessor, movement of the window within the first touch sensitive display region without displaying the transition indicator representing the window during the second drag operation.

12. (Previously Presented) The non-transitory, computer-readable medium of claim 11, wherein the transition indicator moves along a path of travel of the window to a selected position to preview movement of the window.  

13. (Original) The non-transitory, computer-readable medium of claim 11, wherein the transition indicator is unable to receive or provide dynamic user input or output, respectively, wherein the transition indicator has an appearance different from the window, and wherein the transition indicator covers only part of the second touch-sensitive display region before the window is moved to cover fully the second touch-sensitive display region.  

14. (Previously Presented) The non-transitory, computer-readable medium of claim 11, wherein, when the drag gesture is received, the transition indicator is absent from a window stack associated with the first and second touch sensitive display regions, wherein the window and transition indicator are simultaneously in active display positions on the first and second 7Serial No. 16/577,119 Attorney Docket No. 6583-110-CON-2 touch sensitive display regions, respectively, prior to initiation of movement of the window, and wherein the transition indicator comprises a user configured color, pattern, design, or photograph.  

15. (Original) The non-transitory, computer-readable medium of claim 11, wherein the transition indicator is a graphical affordance, wherein the window is controlled by a multi- screen application, and wherein the transition indicator, during movement from the first touch sensitive display region to the second touch sensitive display region, is non-responsive to a user command or request.

Reasons for Allowance
Claims 1-15 are allowed. 
The following is an examiner’s statement of reasons for allowance.
The Examiner has carefully examined independent claims 1, 6, and 11.  The closest prior art references of record are Horowitz et al. (US 20080111822 A1), Matthews et al. (US 20090199128 A1), and Meyers (US 20040066408 A1).
Horowitz et al. (US 20080111822 A1), Matthews et al. (US 20090199128 A1) generally teaches animating window transitions within a single screen but does not teach animating window transitions between multiple displays as 
Meyers (US 20040066408 A1) generally teaches animating window transitions between multiple screens but does not teach animating window transitions between multiple displays as connected by a hinge within a multi-display device while not animating window transitions within a single screen.
The art of record, either applied alone or in combination, do not teach the following claimed limitations of independent claim 1, and the substantially similar corresponding limitations of claims 6 and 11: 
in response and prior to movement of the window to the second touch sensitive display region:
determine, based on contents of the window, to enable a transition indicator;
display a movement of at least a portion of the transition indicator from the first touch sensitive display region to the second touch sensitive display region, wherein the transition indicator is displayed as moving at substantially a same rate as a rate of movement for the drag gesture, wherein the transition indicator is a user-defined static image not previously displayed on any portion of the first touch sensitive display or the second touch sensitive display and representing the window during the drag operation while the window remains stationary, and wherein the transition indicator is a same size and same shape to the window;
while displaying the movement of at least the portion of the transition indicator from the first touch sensitive display region to the second touch sensitive display region, continue to display the active content of the window on the first touch sensitive display region; and
determine if the transition indicator has reached a predetermined point on the second touch sensitive screen;
in response to and based on determining the transition indicator has reached the predetermined point on the second touch sensitive screen, animate movement of the window from the first touch sensitive display region to the second touch sensitive display region;
animating, by the microprocessor, movement of the window within the first touch sensitive display region without displaying a transition indicator representing the window during the second drag operation.
The Examiner notes that it is not the above limitations in isolation, but rather these limitations as they appear in the specific combinations recited in the independent claims, which define the patentability of the claimed invention.
It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240.  The examiner can normally be reached on M-F between 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LINDA HUYNH/
Examiner, Art Unit 2145